PER CURIAM.
Final judgment was rendered in this cause on September 30, 1974. No transcript or statement of facts has been filed in this court. Pursuant to appellants’ motion this court extended the time for the filing of the transcript and statement of facts until December 30, 1974. No transcript or statement of facts has been filed in this court, nor have appellants filed a motion for enlargement of time within which to do so. More than 140 days have elapsed since the judgment was rendered and 45 days since appellants’ time expired in which the court granted for the filing of a transcript and statement of facts.
Appellee has filed its motion for affirmance on certificate pursuant to Rule 387, Texas Rules of Civil Procedure, accompanied by certified copy of the judgment and appeal bond.
Motion granted at cost of appellants.
Affirmed on certificate.